Citation Nr: 1438392	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1954 to January 1980.  The Veteran died in September 2002 and the appellant is the Veteran's son and subject of the appeal for recognition as a helpless child.  

The issue comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The appellant filed a notice of disagreement in May 2009 and was provided with a statement of the case in December 2009.  The appellant perfected his appeal with a March 2010 VA Form 9.  

The claims file was eventually transferred to the Atlanta, Georgia, RO.

The appellant testified before the undersigned in February 2013 and a copy of that transcript is of record.  

In March 2013 the appellant submitted additional evidence with a waiver of initial RO consideration.  

A review of the Virtual VA claims file reveals the March 2013 hearing transcript. 





FINDINGS OF FACT

1.  A September 2006 rating decision denied entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years; the appellant filed a timely notice of disagreement and a statement of the case was issued in August 2007.  The appellant attempted to file a substantive appeal regarding that decision in March 2008, which was untimely, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence added to the record since the September 2006 rating decision is duplicative, cumulative, and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the appellant's claim for entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the appellant in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  This duty was satisfied by way of a letter dated October 2008. 

VA also has a duty to assist the appellant in the development of a claim.  This duty includes assisting the appellant in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, the appellant's Social Security Administration (SSA) records, which include private treatment records and evaluations, have been associated with the claims file.  

The Board notes that at the February 2013 hearing the appellant testified that he had received medical treatment from a Dr. B.  The Board notes that the appellant has not submitted an authorization for release for Dr. B. but has submitted private statements from other private physicians.  The Board also notes that the duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.   Furthermore, the appellant stated at the February 2013 hearing that all of his diagnoses came after the age of 18.  Therefore, the Board finds that a remand to obtain these records is not necessary as they would not speak to whether the appellant was permanently incapacitated for self-support prior to attaining the age of 18 years. 

The Board also notes that the appellant has not been provided with a VA examination in regards to reopening his claim.  However, in regards to new and material evidence claims, VA has no obligation to provide a VA examination until new and material evidence has been presented, which has not been done in regards to this issue.  38 C.F.R. § 3.159(c)(4)(iii) (2013).

As previously noted, the appellant was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal, specifically explained the elements necessary to reopen and substantiate the appellant's claim, and suggested the type of information necessary to substantiate the claim.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  
Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a September 2006 rating decision the RO denied the appellant's claim for permanent incapacity for self-support.  The RO noted that prior to the award of SSA benefits at the age of 34; the appellant had an extensive work history in California working in the computer industry.  The RO concluded that the extent and nature of the claimed disability was not sufficient to establish that the appellant became permanently incapable of self-support prior to the age of 18 on March 17, 1985.  

The appellant was notified of that decision and of his appellate rights by way of a letter sent to him on September 7, 2006.  The appellant filed a timely notice of disagreement and a statement of the case was issued in August 2007.  The appellant attempted to file a substantive appeal regarding that decision in March 2008, which was untimely, and no new and material evidence was submitted to VA within the applicable appeal period.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

The evidence at the time of the September 2006 rating decision included the appellant's August 2005 claim in which he asserted he was disabled due to the Veteran's exposure to Agent Orange.  

The evidence also included a September 2002 statement from the appellant that as a child, and as an adult, he has suffered from allergies, rickets, deteriorated hips, arthritis low pain tolerance, low heat tolerance, a leg tumor, frequent illness, asthma, poor sense of balance, difficulty concentrating, limited short term memory, dyslexia, and chronic depression.  

Also included were the appellant's SSA records including an October 2002 mental status evaluation which shows the appellant reported his mother "had me looked over" fairly early in life; that he received mental health treatment in high school or earlier; that he has dyslexia but was not diagnosed in school or placed in special classes; that he almost didn't get a job because of his dyslexia and typing; that he finished high school and attended college where he majored in physical sciences; that he kept "his financial head above water" until the prior spring; he lost his job two years prior when the technical during the "technical turndown"; he was unable to find other employment; and he brought a house in 1998 which he subsequently lost due to his financial restrictions.  The evaluator noted that the appellant was not mentally retarded and may have certain deficits but those were not apparent at the examination.  The evaluator also noted that the appellant indicated he is able to resume work if a position were available.  The appellant stated that he fully expected to return to work.  The evaluator noted that the appellant would have the same social difficulties that he had previously, which did not keep him from working.  

Additionally there was a January 2003 statement from the appellant in which he asserted he wanted to work but the economic recession and his disabilities had prevented him from being hired.  The appellant also stated that he was highly qualified for a publishing or web development job but those jobs were rare in the recession.

Also included was a November 2003 evaluation which showed the appellant had a history of impaired recall memory, impaired attention to sequential detail, impaired concentration, word finding difficulty, dysgraphia, affective lability and dysexecutivism.  The evaluator noted that the appellant completed three years of college "but had some trouble with academics", had employment history in the "computer publishing" field, and his longest period of continuous employment was four years.  The appellant also reported a spastic colon; a benign tumor; fights at school that lead to concussions; allergic reaction to penicillin and measles vaccines; and a history of angry outbursts with no external stimulus.   The appellant also reported psychiatric treatment at age 12 for depression and antisocial behavior, a long history of medical problems that resulted in high fevers, and constant joint pain.  The appellant also asserted that his conditions were due to Agent Orange.  

The evidence also included a January 2004 statement from J.B. in which J.B. reported that the appellant spent a lot of time in the hospital as a kid, had trouble keeping his food down, and began walking very late.  

The appellant submitted an application to reopen his claim in March 2008.  The evidence submitted since the September 2006 rating decision includes the March 2008 letter to reopen in which the appellant asserts his disabilities are due to Agent Orange.  The appellant also asserted his depression is a constant problem; he has problems communicating with people and is content to be left to himself to work on the computer; he has concentration and memory problems; he has dyslexia; from birth he was regularly hospitalized due to allergy reactions; he is allergic to milk; he suffered from asthma which was made worse by his allergies; he has pain in his hips and legs; since kindergarten he has been tripping and falling down frequently; he had frequent childhood illnesses due to a weakened immune system; since childhood he has had a low tolerance for pain and itching; and he avoids being touched by people.

The evidence also includes a February 2008 private medical statement that the appellant had presented a reliable history not only of his significant cognitive deficits but also of his profoundly emotionally deprived early life experiences he suffered.  The physician noted that the appellant was extremely hyperallergenic and was not released from institutional medical care until age four.  The appellant also asserted that both his parents were exposed to Agent Orange.  

Also submitted was an April 2008 statement from the appellant's mother that asserted her son's disabilities are due to Agent Orange and a March 2009 private statement that is a duplicate of the February 2008 private statement.

On his May 2009 notice of disagreement the appellant asserted his conditions are due to Agent Orange and to deny his claim because the medical community had not yet identified the effects of Agent Orange before he turned 18 was a disservice.  The appellant also reported that he has doctors who will attest he is unable to care for himself and that he has friends, family members, and neighbors who will attest that for the short period of time he lived on his own his conditions were a pigsty and they were concerned he would commit suicide.  

On his March 2010 VA Form 9 the appellant asserted that Agent Orange permanently affects him, and that it was an error to assume his independence based on his work history, while ignoring that he was unemployed or underemployed for long periods of time.  

Also added to the record was the February 2013 Board hearing in which the appellant testified that he first noticed he was in need of some assistance at 22 when he first lived on his own because he was unable to find employment and had problems with paying bills and other basic adult responsibilities.  The appellant also reported that he spent the majority of his time up to age four in the hospital.  The appellant testified that he got A, B, and Cs in high school and As and Bs in college, but by the time he left Fs.  The appellant reported that he has trouble with chronic depression, short term memory loss, and decision making.  The appellant also testified that all his diagnosis came after age 18.  He also testified that was employed for a couple of years after attending college and was laid off due to the department scaling back.  He also testified that he was unable to obtain employment again after a couple of years of being laid off.  The appellant also reported that he worked as a software tester making about $14 to $15 an hour for a couple of years before the company was bought out.  

Also added to the record was a March 2013 statement from the appellant's sister in which she reported that the appellant did not walk until he was two and was not potty trained until he was three to four.  She also reported that the appellant did not speak well as a child, had to be fed until the age of two, and did not interact with others and appeared to avoid being with people.  She also reported that the appellant would focus on one toy for an hour, had problems walking and running, and became enraged over minor things.

The appellant also submitted a March 2013 statement from his mother where she asserted the appellant was disabled due to Agent Orange. 

Also added was a March 2013 statement from Dr. T.G. in which the physician stated the appellant had been under his care since May 2005 and at time reported a varying degree of cognitive impairment.  The physician stated that the appellant had been a hospital inpatient until the age of four and only later learned his parents were exposed to Agent Orange during the Vietnam War.  The physician also noted that due to his upbringing and medical problems the appellant was poorly socialized and found "safe and protective" isolation in the computer programming world.
The appellant also submitted a March 2013 statement from his former boss. L.M., in which L.M. reported that the appellant had a difficult time meeting the required typing speed for the graphic artist position that they had to waive this requirement to keep the appellant employed in that position.  L.M. reported that it was determined he had a mild case of dyslexia that kept him from passing the test although his skills fit all other requirements.  L.M. also reported that the appellant's social skills were inconsistent and many co-workers kept their distance.  L.M. reported that the appellant's depression and short term memory played into situations with customers, his comments were less than socially acceptable, and he was frequently called in and his evaluations would reflect his inability to get along with coworkers.  

Also added to the records was a March 2013 statement from the appellant's coworker L.B.  L.B. reported that the appellant had been a tremendous employee but had a difficult time handling his own stressful situation and became agitated and angry over minor obstacles.  L.B. also reported that the appellant was a loner, was shy and appeared to be very uncomfortable in social situations, was sad and in a depressed mood, and exhibited extreme anger.  L.B. reported that management became aware of the appellant's issues and he was "laid off".  

The appellant also submitted a March 2013 statement from his uncle.  The appellant's uncle reported that when the appellant was in grade school he did not want to play with other kids and his legs and feet hurt.  The appellant's uncle reported that his father would make the appellant walk to school and it would take him three to four times longer than the other kids.  The appellant's uncle also reported that all his life the appellant had been a homebody sitting behind his computer.  The appellant's uncle also reported that he did not know the appellant to do any physical labor all his life.  

The Board finds that some of the evidence received since the September 2006 rating decision is new in that it was not previously of record.  However, the evidence does not raise a reasonable possibility of substantiating the appellant's claim of entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  The Board notes that the some of the new lay and medical statements speak to the appellant's past and current medical problems and work history.  However, they do not provide evidence that the appellant was determined to be permanently incapable of self-support before attaining the age of 18 years.  Instead, the newly submitted evidence, including the appellant's own testimony, shows that the appellant was not diagnosed until after the age of 18 and noticed he first needed assistance at the age of 22, which are the same facts that were considered and rejected by the RO in its September 2006 rating action. 

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the claim for entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim for entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years, and the appellant's claim to reopen is denied.







(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been received to reopen the claim of entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years, and the appeal is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


